DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1-20 are currently pending and under examination.

	This Application is a Continuation of U.S. Application No. 16/297680, now US Patent No. 11,096,984, filed March 10, 2019, which is a Continuation of U.S. Application No. 14/775724, filed September 14, 2015, now abandoned, which is the U.S. national phase of International Application No. PCT/US2014/029753, filed March 14, 2014, which claims priority to U.S. Provisional Application No. 61/852101, filed March 15, 2013.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 11, 14, 17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 14, and 20 recite the limitation "the form" in line 1.  There is insufficient antecedent basis for this limitation in the claims.  No form for the composition is previously recited.
The term “low levels of adiponectin” in claims 11 and 17 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by New Hope (Engredea News and Analysis, GlucAffect now includes LunaRich soy powder, June 8, 2012, Available Online at: www.newhope.com/supply-news-amp-analysis/glucaffect-now-includes-lunarich-soy-powder), as evidenced by Reliv GlucAffect (GlucAffect with LunaRich, Supplement Facts, Available Online at: reliv-static.s3-us-west-2.amazonaws.com/art/ WebStuff/NutritionalPanels/US/Glucaffect/Glucaffect-web.pdf, Dated 11/17), and as evidenced by Mohan et al. (Association of low adiponectin levels with the metabolic syndrome – the Chennai Urban Rural Epidemiology Study (CURES-4), Metabolism Clinical and Experimental, Vol. 54, (2005), pp. 476-481).  
With regard to claim 1, New Hope teaches a combination of GlucAffect, which contains Pycnogenol®, which is French maritime pine bark extract, with LunaRich soy powder, which contains lunasin enriched soy extract (see Reliv GlucAffect), wherein the combination is administered to an individual to treat metabolic syndrome (pdf, p.1; p. 3, Balancing blood sugar, Para. 3-4, Beating cholesterol at the source, Para. 2).  As individuals with metabolic syndrome exhibit symptoms including having low adiponectin levels as compared with individuals who do not have metabolic syndrome (see Mohan et al.; Abs.), administration of GlucAffect as taught by New Hope to an individual to treat metabolic syndrome would necessarily increase adiponectin plasma levels in the individual.


Claims 1-4, 6, 16, 17, 19, and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Cision PR Newswire Association (3 Reasons to Fall in Love with Soy for American Heart Month, PR Newswire Association LLC, Published Feb. 17, 2012), as evidenced by Reliv Now (Now with LunaRich, Supplement Facts, Available Online at: cdn-zykxgvroipmfjm9rmpxl.netdna-ssl.com/wp-content/uploads/Now-with-Lunarich-Nutritional-Panel.pdf, Dated 1/13), and as evidenced by Pischon et al. (Plasma Adiponectin Levels and Risk of Myocardial Infarction in Men, JAMA, Vol. 291, No. 14, (2004), pp. 1730-1737). 
With regard to claims 1, 2, 16, and 17 Cision PR Newswire Association teaches that LunaRich soy powder has been incorporated into Reliv Now, where the soy peptide lunasin, which is contained in LunaRich, disrupts the production of cholesterol in the liver and clears LDL from the bloodstream when administered to an individual (p. 1).  It is noted that adiponectin levels are inversely associated with LDL cholesterol levels (see Pischon et al.; Abs.).  Thus, administration of Reliv Now with LunaRich soy powder decreases LDL, and as LDL levels and adiponectin levels are inversely associated, administration of Reliv Now with LunaRich soy powder would necessarily also increase adiponectin plasma levels in the individual, where the  individual has low levels of adiponectin.
Reliv Now with LunaRich is a composition that comprises: LunaRich Soy Powder and LunaRich X Bioactive Lunasin Peptide, which include lunasin enriched soy extract, soy protein isolate, low fat soy flour, and soy flour enzyme; and Pycnogenol®, which is French maritime pine bark extract, lecithin, minerals, vitamins, calcium carbonate, brewer's yeast, dicalcium phosphate, inulin, L-methionine, kelp, rutin, licorice root, rhubarb root, cayenne pepper, rose hips, butternut bark, Irish moss, bromelain, papain, and garlic powder (see Reliv Now).  
With regard to claims 3, 4, 6, 19, and 20, Cision PR Newswire Association teach that the administered composition is a powder for oral administration, and as the supplement facts indicate daily values, the composition is formulated for daily administration (see Reliv Now).
  

Claim Rejections - 35 USC § 102/103

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 10, and 11 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over New Hope, as evidenced by Reliv GlucAffect, and as evidenced by Mohan et al. 
The teachings of New Hope, as evidenced by Reliv GlucAffect, and as evidenced by Mohan et al. with regard to claim 1, have been set forth above.
With regard to claims 10, and 11, New Hope teaches a combination of GlucAffect, which contains Pycnogenol®, which is French maritime pine bark extract, with LunaRich soy powder, which contains lunasin enriched soy extract (see Reliv GlucAffect), wherein the combination is administered to an individual to treat metabolic syndrome (pdf, p.1; p. 3, Balancing blood sugar, Para. 3-4, Beating cholesterol at the source, Para. 2).  As individuals with metabolic syndrome exhibit symptoms including having low adiponectin levels as compared with individuals who do not have metabolic syndrome (see Mohan et al.), administration of GlucAffect as taught by New Hope to an individual to treat metabolic syndrome would necessarily increase adiponectin plasma levels in the individual.
While the specific concentration of lunasin enriched soy extract in the GlucAffect with LunaRich is not taught (see Reliv GlucAffect), as this product is effective for performing the intended use of the composition as claimed, the concentration of the lunasin enriched soy extract is necessarily between 1% and 5% by weight.  Alternatively, it would have been obvious to one of ordinary skill in the art to optimize the concentration of the taught ingredients, including the lunasin enriched soy extract to provide the result of maintaining healthy cholesterol.  Additionally, please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the amounts of the lunasin enriched soy extract administered, including to between 1% and 5% by weight, to treat metabolic syndrome and necessarily increase adiponectin plasma levels in the treated individual.



Claims 1, 3, 5, 7-16, and 18 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Cision PR Newswire Association, as evidenced by Reliv Now, and as evidenced by Pischon et al.  
The teachings of PR Newswire Association, as evidenced by Reliv Now, and as evidenced by Pischon et al. with regard to claims 1, 3, and 16 have been set forth above.  
With regard to claims 5, 7-12, and 18, as noted, Cision PR Newswire Association teaches that LunaRich soy powder has been incorporated into Reliv Now, where the soy peptide lunasin, which is contained in LunaRich, disrupts the production of cholesterol in the liver and clears LDL from the bloodstream when administered to an individual (p. 1).  It is noted that adiponectin levels are inversely associated with LDL cholesterol levels (see Pischon et al.; Abs.).  Thus, administration of Reliv Now with LunaRich soy powder decreases LDL, and as LDL levels and adiponectin levels are inversely associated, administration of Reliv Now with LunaRich soy powder would necessarily also increase adiponectin plasma levels in the individual, including with low levels of adiponectin.
Reliv Now with LunaRich is a composition that comprises: LunaRich Soy Powder and LunaRich X Bioactive Lunasin Peptide, which include lunasin enriched soy extract, soy protein isolate, low fat soy flour, and soy flour enzyme; and Pycnogenol®, which is French maritime pine bark extract, lecithin, minerals, vitamins, calcium carbonate, brewer's yeast, dicalcium phosphate, inulin, L-methionine, kelp, rutin, licorice root, rhubarb root, cayenne pepper, rose hips, butternut bark, Irish moss, bromelain, papain, and garlic powder (see Reliv Now).  
While the specific concentration of lunasin enriched soy extract in Revliv Now with LunaRich is not taught (see Reliv Now), as this product is effective for performing the intended use of the composition as claimed, the concentration of the lunasin enriched soy extract is necessarily between 1% and 5% by weight, between 5 mg and 2 grams, between 100 mg and 1 gram, and approximately 500 mg.  Alternatively, it would have been obvious to one of ordinary skill in the art to optimize the concentration of the taught ingredients, including the lunasin enriched soy extract to provide the result of disrupting the production of cholesterol in the liver and clearing LDL from the bloodstream.  Additionally, please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the amounts of the lunasin enriched soy extract administered, including to between 1% and 5% by weight, between 5 mg and 2 grams, between 100 mg and 1 gram, and approximately 500 mg, to disrupt the production of cholesterol in the liver and clear LDL from the bloodstream, thus providing for an increase in adiponectin plasma levels in an individual, including an individual with low adiponectin plasma levels.
With regard to claims 13-15, Cision PR Newswire Association teach that the administered composition is a powder for oral administration, and as the supplement facts indicate daily values, the composition is formulated for daily administration (see Reliv Now).


Conclusion

No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274.  The examiner can normally be reached on Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653